Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
The present amendment, filed on November 23, 2020, in which claims 1, 3-13 were presented for examination, of which claim 2 was cancelled, claims 1, 4, and 5 were amended, and claims 9-13 were added, are being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on November 23, 2020 have been fully considered but they are not persuasive. 
Applicants Argument: Ikeda, however, does not disclose, teach, or suggest that "a width of the insertion part is wider than a width of the through-hole, a width of the deviation preventing part is wider than the width of the through-hole, and the connecting part of the second fastening member is narrower than the width of the through-hole, such that the second fastening member with the connecting part within the through-hole 
Examiners Response: Examiner respectfully disagrees in regards to Ikeda not disclosing the amended limitations. 
In this final rejection, examiner notes with the new limitation “wherein a width of the insertion part is wider than a width of the through-hole, a width of the deviation preventing part is wider than the width of the through-hole, and the connecting part of the second fastening member is narrower than the width of the through- hole, such that the second fastening member with the connecting part within the through-hole is movably secured within the through-hole. (claim 1)” the scope of the claims were changed. Because of this, the examiner has re-annotated what the “connecting part” is to reject the amended, originally presented, and new claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda (US Patent 6,421,841) as best understood.
	Regarding claim 1, Ikeda discloses a detachable pad fastening structure of a helmet (combination of 26 and 62, Fig. 5 and 8), the detachable pad fastening structure (combination of 26 and 62) comprising: 
		a first fastening unit (26, Fig. 5) which includes a first fastening member (75) having a fastening hole (74a, 74b, and 74c) formed therein and is disposed at an inner surface of a helmet main body (inner surface of element 26); and 
	a second fastening unit (62, Fig. 8) which includes a through-hole (combination of 66a, 66b, 66c, and 64) formed in the form of a slot (examiner notes the “through-hole” is shown in the form of a “slot” in Fig. 8) in a detachable pad (27b) and a second fastening member (combination of 65a, 65b, and 65c) formed to be movable relative to the through-hole (combination of 66a, 66b, 66c, and 64, Col. 7, Lines: 13-16, lines: 28-35, and lines: 43-50), having at least a part protruding (see Fig. below) toward the outside of the detachable pad (Fig. 4) so as to be inserted into the fastening hole (74a, 74b, and 74c) in a state in which the second fastening member (combination of 65a, 65b, and 65c) is located at one side of the through-hole (Col. 7, Line: 66-Col. 8, Line: 2, and Col. 8, Lines: 15-18), and configured to be inserted toward the inside of the detachable pad so as to be separated from the fastening hole in a case where the second fastening member is moved relative to the through-hole toward the other side of the through-hole (“configured to…hole” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), 
	wherein the second fastening member (combination of 65a, 65b, and 65c, Fig. 8) is disposed in a direction opposite the first fastening unit with respect to the through-hole (combination of 66a, 66b, 66c, and 64), and includes:  
			an insertion part (see Fig. below) which protrudes to be insertable into the fastening hole (74a, 74b, and 74c) in a state in which the second fastening member (combination of 65a, 65b, and 65c) is located at one side of the through-hole (Fig. 2 and 7); 
			a deviation preventing part (see Fig. below) disposed at a direction opposite the insertion part (see Fig. below) with respect to the through-hole (combination of 66a, 66b, 66c, and 64); and 
			a connecting part (see Fig. below) configured to connect the insertion part (see Fig. below) and the deviation preventing part (see Fig. below, “configured to…deviation part” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); and 2Application No. 15/779,720Docket No.: 689288-4US(ZFP2018-0127/US) Amendment dated November 23, 2020 Reply to Office Action of July 21, 2020  
			wherein a width of the insertion part (see Fig. below) is wider than a width of the through-hole (see Fig. below), a width of the deviation preventing part (see Fig. below) is wider than the width of the through-hole (see Fig. below), and the connecting part of the second fastening member (see Fig. below) is narrower than the width of the through- hole (examiner notes the “connecting part” is “narrower than the width of the through hole” since the “connecting part” is shown going through the “through-hole” in the annotated Fig. below), such that the second fastening member (combination of 65a, 65b, and 65c) with the connecting part (see Fig. below) within the through-hole (combination of 66a, 66b, 66c, and 64) is movably secured within the through-hole (combination of 66a, 66b, 66c, and 64, Col. 7, Lines: 43-50).   


    PNG
    media_image1.png
    445
    1008
    media_image1.png
    Greyscale

Fig. 4-Examiner Annotated



    PNG
    media_image2.png
    449
    1433
    media_image2.png
    Greyscale


Fig. 8-Examiner Annotated

	Regarding claim 3, Ikeda discloses the second fastening unit (62, Fig. 8) further includes a movement guide (66a, 66b, and 66c) formed at a circumference of the through-hole (see Fig. above) and configured to guide movement of the second fastening member relative to the through-hole (Col. 7, Lines: 43-50, “configured to…hole” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

	Regarding claim 4, Ikeda discloses wherein the movement guide (66a, 66b, and 66c, Fig. 8) includes an inclined part (see Fig. above) formed to be inclined so that the second fastening member (combination of 65a, 65b, and 65c) is inserted into the detachable pad (27b) upon the second fastening member (combination of 65a, 65b, and 65c) being is moved relative to the through-hole (combination of 66a, 66b, 66c, and 64) from one side to the other side of the through-hole (Col. 7, Lines: 43-50).  

	Regarding claim 5, Ikeda discloses wherein the movement guide (66a, 66b, and 66c, Fig. 8) further includes a first seating part (see Fig. above) formed at one side of the inclined part to form a preset angle (see Fig. above) with the inclined part (see Fig. above), and configured to fix the second fastening member for at least a part of the second fastening member to maintain a state of protruding toward the outside of the detachable pad (Col. 7, Lines: 43-50, “configured to…pad” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

	Regarding claim 6, Ikeda discloses wherein the movement guide (66a, 66b, and 66c, Fig. 8) further includes a second seating part (see Fig. above) formed at the other side of the inclined part (see Fig. above) to form a preset angle (see Fig. above) with the inclined part (see Fig. above), and configured to fix the second fastening member for the second fastening member to maintain a state of being inserted into the detachable pad (Col. 7, Lines: 43-50, “configured to…pad” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

	Regarding claim 8, Ikeda discloses a helmet (1, Fig. 1) comprising the detachable pad fastening structure of claim 1 (combination of 26 and 62).

	Regarding claim 9, Ikeda discloses a helmet (1, Fig. 1) comprising the detachable pad fastening structure of claim 3 (combination of 26 and 62).  

	Regarding claim 10, Ikeda discloses a helmet (1, Fig. 1) comprising the detachable pad fastening structure of claim 4 (combination of 26 and 62).  
	
Regarding claim 11, Ikeda discloses a helmet (1, Fig. 1) comprising the detachable pad fastening structure of claim 5 (combination of 26 and 62).  

	Regarding claim 12, Ikeda discloses a helmet (1, Fig. 1) comprising the detachable pad fastening structure of claim 6 (combination of 26 and 62).  

	Regarding claim 13, Ikeda discloses a helmet (1, Fig. 1) comprising the detachable pad fastening structure of claim 7 (combination of 26 and 62). 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHALED ANNIS/           Primary Examiner, Art Unit 3732